I cannot agree with the view of my associates as to the facts shown by the record in this case.
The award of the State Industrial Commission is based on a finding as follows, to wit:
"That claimant, William Prince, sustained an accidental injury arising out of and in the course of his employment with respondent herein on April 3, 1928; that claimant has been temporarily totally disabled or temporarily partially disabled without any wage-earning capacity being established to March 19, 1930, from the date of said accident."
If that finding is correct or if there is any competent evidence reasonably tending to support the same, it is binding upon this court and the award of the State Industrial Commission should be affirmed. Therefore, a question in the case is the correctness of that finding. The record speaks for itself. It shows that the claimant appeared in his own person and by his attorney at a hearing to determine liability and extent of disability and that at that hearing he testified that he was 43 years of age, in the employ of the petitioner herein, running a coal machine in a mine and receiving $5.51 per day when, on the 3rd day of April, 1928, he received an injury to his back and knee which was caused by a rock falling on him in the mine. With reference to a time during the period in which the State Industrial Commission found him to be either totally disabled or without wage-earning capacity, he worked on the highway driving a team. He testified:
"Q. How long did you attempt to do that work? A. I don't remember how many days, but I worked several days — I worked three or four days a week for several weeks. Q. Did that require the exertion of special straining or just walking around? A. No, it didn't require that — most all the work was hauling — it was a dump wagon. Q. The only work you did was to sit in the seat and drive? A. That is all driving and standing up."
The petitioner paid the claimant compensation until the early part of October, when the superintendent of the petitioner saw him at work on the public highway. With reference thereto the claimant testified:
"Q. You had been in regularly and getting compensation checks up to that time? A. Yes, sir. Q. And the early part of October — who is the superintendent of the Rock Island? Raymond Dickson passed you on the road? A. I was standing there and they walked up there. Q. You saw them and you never came back to the office to get your compensation check was there for you from October 1st to October 15th? A. I did, yes — I went to the girl there. Q. You say you came to the office to get that? A. No, sir. I never went to Mr. Jones. Q. And you never asked Mr. Jones why he wasn't paying you? A. I made three trips over there to get my compensation. Q. You know Mr. Jones had full authority? A. I knew that. Q. You never went to Mr. Jones and asked for the check? A. He told me to go and ask that lady, and she refused to give it to me and held it up. Q. When you were examined by Dr. Parks at McAlester you told Parks that you only worked three days on an ash wagon driving it since your injury? A. Dr. Parks got it wrong — I didn't tell him that. Q. Did you say you did or did not? A. I said I did work — Q. Three days? A. No, I didn't tell him three *Page 19 
days — I told him I didn't remember just how many days. Q. The doctor was pretty particular about asking questions? A. Yes — Q. And you deny telling him you worked three days? A. I don't remember. Q. Do you mean to tell this court that all you did was sit on the wagon and hold the reins as you say? A. No. Q. The wagon you spoke of has 2 x 6 sideboards does it not? A. 2 x 4. Q. And when your wagon is loaded with shale, when you drive up to where you unload it, you pull the sideboards up? A. Not the side. Q. You pull the end boards? Then you take hold of the 2 x 4 and you give a twist and lift, and when you do that you practically had to lift the entire side? And then on the next one you give it a twist and let it down — you did that, didn't you? A. No, sir; they had hands out there on the road that done that. Q. You did the balance, didn't you, after they made the first lift? A. There wasn't anything else there. Q. You had to lift it in order to drop it? A. But I stayed on the wagon. Q. You got out some rock too, didn't you? A. Yes, sir. Q. You and George Rowe? A. Yes, sir. Q. The fact of the matter is, Mr. Prince, you did the work of an ordinary working man — the work any abled-bodied man would attempt to do? A. No, sir; I couldn't do some of it. Q. You were doing the full work of a teamster? A. Yes, sir. Q. You never told Mr. Burdett or George Rowe you were not able to do a man's work? A. I didn't tell him. That is the reason we went together to get the rock for them to use in those culverts — it was their rock. He loaded lots of the big rocks in my wagon and in his own wagon — we helped each other. Q. You worked on October 3rd, didn't you? A. I don't know the date. Q. You worked on October 4th? A. I don't know. Q. You worked on October 9th, didn't you? A. I don't remember. Q. You worked October 10th? A. I told you I didn't know the dates. Q. You worked on the 12th, 16th, 17th, 23rd, 24th, and 25th of October, didn't you? A. I haven't the dates. Q. Then you worked on the 1st and 2nd and 5th, 7th, and 20th of November? A. I haven't the dates. Q. Then you worked on December 10th, 11th, is that right? A. I haven't the dates; I cannot say. Q. Isn't it a fact all of that work is done for the company where you draw your pay for Latimer county? A. Yes, that is right. Q. Who were you working for? A. I believe I worked one half day with my team for one fellow and I believe two others. Q. In other words, you worked the time for three men? A. I believe so. Q. You received $5 per day? A. I did while I was hauling cinders. Q. Fact of the matter is you did all the work and worked as much as Mr. Burdett could give you? A. No. Q. Well, he told you he would give you work? A. He asked me about me putting my team on the road and he said, `Can you drive your team?' He said, 'I got to have teams, and if you can drive your team, I have work.' Q. When you were doing this work on October 12th — October 9th, 10th, and 12th, you knew you were drawing compensation for these days? A. Yes. Q. And you went in and attempted to draw compensation for the period you thought that was right? By Mr. Briggs: Objected to as being incompetent, irrelevant and immaterial. By Mr. Porter: All right; I withdraw that last. By the Court: Overruled."
An associate of the claimant testified:
"Q. Were You working on the public highway at the same time he was working? A. Yes, sir. Q. State what work Mr. Prince did and what work you were doing. A. Well, I was shoveling and hauling, doing everything there to be done. Q. Did Mr. Prince do the same thing? A. Yes, sir. Q. Did you load rock? A. Yes, sir Q. How many days were you loading rock? A. 26. Q. Did he help load the rock on a wagon? A. Yes, sir. Q. What did the rock weigh? A. Well, some small and some heavy — some were pretty heavy. Q. I will ask you if he ever loaded heavy rock on the wagon? A. We helped each other. Q. How much did they weigh? A. Well, I complained to him about some of them being heavy and he did too. Q. No one worked with you at that time? A. Well, I was pretty weakly myself; I had to do the work that I could. Q. Did Bill help out your end of it? A. Well, I guess we did. Q. Did you also drive a shale wagon? By Mr. Briggs: We object to that — By Mr. Porter: Strike that. Q. What kind of work is that driving a shale wagon? A. Well, driving a shale wagon is just a wagon — like an ordinary wagon I guess."
A road overseer testified with reference to the work of the claimant, as follows:
"Q. Do you know the claimant William Prince? A. Yes, sir. Q. Did he work in your road gang along in October, November, and December, 1928? A. Yes, sir. Q. What kind of work did he do — county work and did he receive county pay? A. Yes, sir; he was drawing county pay. Q. Did you keep a record of the days he worked? A. Yes, sir. Q. Do you have those books? A. Yes, sir. Q. State what dates he worked during the fall of 1928 out there. A. October 3rd, and 4th, one half day. October 9th, 10th, 12th, 16th, 17th, 23rd, 24th, and 25th — that was in October. In November — 1st, 2d 5th, 7th, 20th, and 21st. December 10th, 11th — I believe that is all he worked. Q. What class of work was he doing? A. We were hauling cinders. Q. What kind of work and hauling was he supposed to do? A. He was driving a team. Q. Is the hauler required to help dump his wagon? A. I had men out there to dump — he drove the team. Q. Do you remember him getting out some rock for the culverts? A. Yes, I don't remember *Page 20 
the date it was — he was working for some other man. Q. He did that work? A. Yes, sir — he hauled some rock, he and George Rowe."
— and:
"Q. During this period of time he was working for you on the road, did he do a good man's work as required in his position? A. Yes, he kept his turn. Q. How long a haul was he making? A. Well, some was close to haul and some a mile and a half. Q. It was riding in an ordinary lumber wagon? A. It had a lumber bed on it. Q. What position did he ordinarily use in driving? A. He could sit or stand, either one. Q. If he sat down, he would have to sit on the shale, and if he stood up, he would have to stand on the shale? A. Yes, sir. Q. You didn't observe he was having any difficulty or trouble in doing his work? A. No, sir."
In view of the record, I am of the opinion that the award is erroneous. It shows that while the claimant was drawing compensation from his employer he was working on the public highway and drawing wages for that work, which is admitted was $2.50 per day for himself and $2.50 for his team. He did that until his employer caught him and stopped his compensation. Under the provisions of section 7290, C. O. S. 1921, as amended by section 6, chapter 61, Session Laws 1923, his injury entitled him to 66 2/3 per centum of the difference between his average weekly earnings and his wage-earning capacity thereafter in the same employment or otherwise payable during the continuance of such partial disability, not to exceed 300 weeks. The award of the State Industrial Commission was not based on that provision of the statute and is not applicable thereto. The claimant was not temporarily totally disabled and he was not temporarily partially disabled without any wage-earning capacity. His disability was partial and he had a wage-earning capacity. The section of the statute denominated "other cases" is the applicable section. It was not applied by the State Industrial Commission.
In my opinion, this award should be Vacated and the cause should be remanded to the State Industrial Commission, with directions to ascertain the difference between the average weekly earnings of the claimant and his wage-earning capacity after the injury in the employment and to make an award of compensation in the amount of 662/3 per centum of the difference, not to exceed 300 weeks.
Mr. Justice RILEY and Mr. Justice SWINDALL concur herein.